Citation Nr: 0032290	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-46 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1963 to 
September 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta Regional Office 
(RO), which denied service connection for a low back 
disorder.  The veteran has since relocated and his claims 
file has been transferred to the St. Petersburg RO.

In April 1996, the veteran and his spouse testified before a 
Hearing Officer at the RO.  At the hearing, the veteran 
testified that he did not wish to appear for an additional 
hearing at the Board.  In March 1998, the Board remanded the 
case for additional development of the evidence.  


FINDING OF FACT

The veteran's low back disorder, diagnosed as degenerative 
disc disease of the low lumbar spine with some mild-to-
moderate facet joint arthritis, likely had its inception 
during his active service.  


CONCLUSION OF LAW

Affording him the benefit of the doubt, the veteran's low 
back disorder was incurred in active service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991); 38 U.S.C. § 5107(b) (as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ____ (2000)); 38 C.F.R. 
§§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records reveal that his spine 
appeared normal on induction in October 1963.  The records 
further reveal that he injured his back in March 1967, during 
his active service.  The records show that he sought 
treatment for the injury on several occasions prior to 
separation from service in September 1967.  A discharge 
examination was not conducted prior to separation from 
service.

The claims file includes a partially legible copy of a 
document that includes medical data pertinent to treatment in 
1967, which the veteran purports is from the office of a 
private physician.  One typewritten entry for 1967 indicates 
that the veteran experienced a lifting injury in service 
eight months earlier, and that he had intermittent attacks 
since that time.

While testifying at the Atlanta RO in April 1996, the veteran 
stated that he had been seeking treatment for his back 
disorder ever since separation from active service and that 
his back condition had deteriorated over the years.  His 
current spouse also provided testimony detailing the extent 
and persistent nature of his back problems.  

In an open letter dated June 1998, a former spouse of the 
veteran confirmed that he suffered a back injury while in the 
Navy, and that he suffered from back trouble until the end of 
their marriage in September 1974.  According to her 
recollection, the veteran injured his back in 1966, rather 
than in 1967.

Medical records indicate that the veteran has sought medical 
treatment for his back since 1986.  There are no clear 
medical records available regarding the period between 
separation from service and November 1986.  In March 1990, he 
told a VA physician that had been suffering from back pain 
for 20 years.  He told that physician that the pain had 
worsened from working as a carpet layer.  In March 1990, he 
told another physician that he injured his back after laying 
carpet.  

T. Kennedy, M.D., reported that he first saw the veteran in 
May 1993 for hypertension and chronic low back syndrome.  Dr. 
Kennedy stated that he still had severe low back pain 
secondary to chronic injuries and degenerative joint disease 
when he was last seen in November 1993.  

In May 1999, low back pain with findings consistent with 
degenerative disc disease of the lower lumbar spine, as well 
as some mild to moderate facet joint arthritis was diagnosed 
pursuant to a VA orthopedic examination ordered by the Board 
in its March 1998 remand.  The May 1999 VA examiner opined 
that the veteran's current condition, 

I do believe this patient's current 
condition could be related to his May 
1967 back injury.  [He] has a 
degenerative condition and his initial 
injury may have contributed to the 
severity of this injury.  I cannot say to 
what degree that the initial injury is 
related to this but it is very likely 
that it is.

II. Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, on active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 2000 
(to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3)).  

Newly-enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

III. Analysis

In reaching its decision, the Board has considered that 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), modifying the 
adjudication of all pending claims.  As set forth above, the 
new law revises the former 38 U.S.C.A. §§ 5103, 5107.  In 
this case, the Board finds that the veteran is not prejudiced 
by its consideration of his claims pursuant to this new 
legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the decision herein is completely favorable to the 
veteran.

The facts surrounding the veteran's in-service back injury 
are not in dispute.  Service records clearly document a back 
injury with subsequent in-service complaints and treatment.  
However, the Navy did not conduct a discharge medical 
examination and there is no information regarding the state 
of his back at the time of his discharge.  The record also 
does not contain medical records covering the 1970s and a 
portion of the 1980s.  Moreover, the record shows that the 
veteran worked as a carpet layer, and on one occasion, in 
March 1990, he told a physician that he injured his back 
while laying carpet.  

However, the claims file does contain what is purportedly 
medical evidence indicative of treatment shortly after 
discharge in 1967, at which time the veteran was noted to 
have injured his back in service with continuing problems 
thereafter.  Despite some question as to the origin of the 
statement in question, its notations are consistent with the 
veteran's history.  Also, the veteran's own statements and 
lay statements from his current and former spouses are 
credible in establishing a continuity of back symptomatology 
after the in-service injury, both prior and subsequent to any 
post-service reports of a civilian work-related back problem.  
Specifically, his former spouse, who was married to the 
veteran from 1966 through the majority of 1974, indicates 
that the veteran suffered from back problems from the date of 
his injury until the end of their marriage.  His present wife 
also stated that he had severe back problems well before the 
injury from laying carpet.  

Finally, the Board notes carefully the opinion presented in 
the VA medical examination, which was administered in May 
1999.  Pursuant to the examination, which included X-ray 
studies, the doctor concluded that the veteran's degenerative 
spine condition was "very likely" related to his in-service 
injury.  There is no competent medical opinion of record to 
refute the existence of a relationship between current back 
disability and the veteran's in-service back injury.

As noted above, in claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  See also 
Gilbert, 1 Vet. App. at 54.  In view of the foregoing, and 
affording the veteran the benefit of the doubt, the Board 
finds that his low back disorder, diagnosed as degenerative 
disc disease of the lower lumbar spine with facet joint 
arthritis, had its inception during his period of active 
duty.  Thus, service connection for degenerative disc disease 
of the lower lumbar spine with facet joint arthritis is 
granted.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Service connection for degenerative disc disease of the lower 
lumbar spine with facet joint arthritis is granted.  



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 

